Citation Nr: 0919725	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for private treatment on December 4, 2007 in the amount of 
$130.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from February 1944 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 determination of the Department of 
Veterans Affairs (VA) Fee Processing Center of the VA Medical 
Center (VAMC) in Canandaigua, New York.

The Board notes that, in a letter dated on April 16, 2008, 
the Veteran submitted a notice of disagreement (NOD) as to 
the VAMC's denial of expenses associated with radiology, 
neurology, and ambulance services provided to him on December 
4, 2007 when he had a stroke.  In a May 27, 2008 letter, he 
reiterated his NOD.  In a letter received on May 29, 2008, 
but dated in December 2007, the Veteran again indicated that 
his was an emergent situation for which he was entitled to 
reimbursement.  In a June 2008 letter, the Veteran noted his 
January 2008 claim for expenses and that notices of 
disapproval of the submitted medical bills were received on 
February 5th, 9th, 28th and March 6th.  Copies of these denials 
are not in the claims file.  In a January 2009 letter, the 
Veteran resubmitted copies of his medical bills and requested 
clarification as to the VAMC's determination(s).  

At this point, it is unclear to the Board (and, apparently to 
the Veteran) if the VAMC paid the Veteran's other claimed 
expenses associated with his December 4, 2007 stroke.  If so, 
the VAMC should provide the Veteran with a letter that 
clarifies the exact amounts of the reimbursed expenses; 
however, if the VAMC denied reimbursement of these other 
claimed expenses, the Veteran must be provided with a 
statement of the case and an opportunity to perfect an 
appeal.  




FINDINGS OF FACT

1.  The Veteran received private medical treatment on 
December 4, 2007 for a non-service-connected disability.

2.  The evidence of record is in equipoise as to whether the 
claim for reimbursement for private treatment on December 4, 
2007 in the amount of $130.00 was filed within 90 days after 
the treatment. 

3.  The remaining criteria for reimbursement of unauthorized 
medical expenses have been met.


CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for 
reimbursement of unauthorized private medical expenses 
incurred on December 4, 2007 in the amount of $130.00 have 
been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In view of 
the favorable disposition of this appeal, discussed below, we 
find that VA has satisfied its duty to assist the Veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under the VCAA.  As set 
forth below, there can be no possibility of prejudice to the 
Veteran and no additional notice or development is indicated 
in the Veteran's claim. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Factual Background and Legal Analysis

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. 
L. No. 106-117, 113 Stat. 1553 (1999).  The provisions of the 
Act became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 
38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 
17.1004(d).

In this case, the Veteran has not contended that prior 
authorization of private medical treatment was obtained.  
Therefore, the matter for inquiry is whether the Veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized, namely, the bill for 
the services of University Pathologists Labs LLP in the 
amount of $130.00.

Review of the record indicates that, on December 4, 2007, the 
Veteran evidently suffered a stroke and was privately 
hospitalized, although the medical records associated with 
his treatment are not in the file.  The Veteran states he was 
treated for the stroke and has not asserted that the 
treatment was for a service-connected disability.  (The 
Veteran is service connected for posttraumatic stress 
disorder, which is evaluated as 30 percent disabling.)  
Therefore, the medical treatment on and after December 4, 
2007 was for a non-service-connected disability.

In a letter to the VAMC dated on June 19, 2008, the Veteran 
said that his "initial Claim for payment of these expenses 
was made, per VA online instructions, to the Albany Office on 
January 10, 2008."  There is nothing in the record to 
dispute the Veteran's assertion as to the date of his initial 
claim for reimbursement of the medical expenses associated 
with the treatment for his stroke, although a copy of his 
claim is not in the claims file.  A photocopy of the bill 
from University Pathologists Labs, dated on February 22, 
2008, indicates that the VAMC received it on April 28, 2008 
(date stamp also photocopied).  According to a June 2008 VAMC 
Reconsideration Review Worksheet, all other claims were 
received prior to April 16th, and this bill was received with 
an April 16th packet of bills, that was "past the filing 
time," although the exact date of that filing time is not 
indicated.  

There is some evidence to show that the Veteran is otherwise 
eligible for reimbursement.  The emergency services were 
provided in a hospital emergency department; the claim for 
payment or reimbursement for the initial evaluation and 
treatment is for an emergency medical condition; an attempt 
to use a VA or other Federal facility/provider before hand 
would not have been considered reasonable by a prudent 
layperson; at the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; the Veteran is 
financially liable to the provider of emergency treatment for 
that treatment; the Veteran has no coverage under a health-
plan contract for payment or reimbursement for the emergency 
treatment; and the Veteran is not eligible for reimbursement 
under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

Giving the Veteran the benefit of the doubt on any of the 
questions regarding eligibility for payment or reimbursement 
of unauthorized medical expenses, and reading the evidence in 
the light most favorable to him, the Board finds his written 
statements are credible and, given that it appears that his 
other claimed expenses may have been reimbursed by the VAMC 
that was, thus, placed on notice as to the Veteran's emergent 
health situation on December 4, 2007, the Board will accord 
him the benefit of the doubt, and conclude that he is 
eligible to receive payment as set forth in 38 C.F.R. § 
17.1004(d) for reimbursement to University Pathologists Labs 
LLP for services rendered on December 4, 2007 in the amount 
of $130.00.  


ORDER

Reimbursement of unauthorized medical expenses for private 
medical treatment on December 4, 2007 in the amount of 
$130.00 is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


